Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 12/03/2020, in which claims 1, 4-6, 8, 11-13, 15, 18-20 have been amended, and claims 1-20 are presented for the examination.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Remarks is absent in pointing out disagreements with the examiner's contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. There are no specific arguments presented, therefore, examiner is not responding to them in this office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-9, 15-16, 4, 6, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seovic et al. (US 2016/0092205, referred herein after Seovic) in view of Shi et al. (US 2018/0101589, referred herein after Shi). 

As per claim 1, 8, 15, Seovic discloses a system, comprising: a computing device configured to: 
maintain a distributed database (Fig. 1, [0012]) comprising a first partition copy (Fig. 1, primary partition 142a, 142b..142e, [0031]) and a second partition copy each containing a database (Fig. 1, synchronized backup copy of the partition (e.g., light shaded squares 144a, 144b, 144c, 144d, and 144e), [0032]); 
detect a failure of the first partition copy ([0032], “When a server/node fails, all remaining cluster nodes determine what backup partitions they hold for primary partitions on failed node.”); 
generate a third partition copy including an empty database (Fig. 1, [0032], “new backup partitions are then created”, new backup partition is interpreted as a third partition copy as claimed); 
copy the database of the second partition copy to the empty database of the third partition copy ([0031]-[0032]); and 
designate the third partition copy as one of an active partition copy or a replica partition copy ([0031]-0032]).
Sevoic does not specifically discloses wherein the distributed database comprises a changelog configured to provide a plurality of events from the active partition copy to the replica partition copy, and wherein the changelog includes a first set of events recorded prior to detection of the failure of the first partition and a second set of events recorded after detection of the failure of the first partition;

However, Shi discloses the distributed database comprises a changelog configured to provide a plurality of events from the active partition copy to the replica partition copy (Fig. 1, binary change logs 120, [0017], “changes are copied using binary change logs 120 from the master”), and wherein the changelog includes a first set of events recorded prior to detection of the failure of the first partition and a second set of events recorded after detection of the failure of the first partition (Fig. 2, stored binary log streams are configured to be applied in sequence from a given producer partition to a given consumer partition is interpreted as first set of events recorded prior to detection of the failure of the first partition as claimed, Fig. 3, step 302-, 304, wherein the missing binary logs and/or new binary logs created by the producer cluster from failure and point in time forward as shown in Step 304 is interpreted as a second set of events recorded after detection of the failure of the first partition);  

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shi’s high-performance database replication method into Seovic’s method of partition failover with respective backup copy of the partition because one of the ordinary skill in the art would have been motivated to ensure the database replication efficiently and in timely manner.

As per claim 2, 9, 16, Seovic discloses the system of claim 1, wherein the first partition copy is designated as the active partition copy and the second partition is designated as the replica partition copy, Fig. 1, primary partition 142a, 142b..142e, synchronized backup copy of the partition (e.g., light shaded squares 144a, 144b, 144c, 144d, and 144e), [0031]-[0032]); 
 and wherein the computing device is configured to: convert the second replica partition copy from the replica partition copy to the active partition copy when failure of the first partition copy is detected  ([0032], “When a server/node fails, all remaining cluster nodes determine what backup partitions they hold for primary partitions on failed node.”); 
designate the third partition copy as the replica partition copy after copying the database of the second partition copy generate a third partition copy including an empty database (Fig. 1, [0032], “new backup partitions are then created”, new backup partition is interpreted as a third partition copy as claimed).

As per claim 4, 11, 18, Seovic does not specifically discloses the system of claim 1, wherein the changelog is time-limited;

However, Shi discloses wherein the changelog is time-limited (Fig. 3, [0026]-[0028], “The failover node can then request from a producer cluster missing binary logs and/or new binary logs created by the producer cluster from that point in time forward (Step 304)”, wherein the changelog is capturing data from time limited from failure time onwards);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shi’s high-performance database replication method into Seovic’s method of partition failover with respective backup copy of the partition because one of the ordinary skill in the art would have been motivated to ensure the database replication efficiently and in timely manner.


As per claim 6, 13, 20, Seovic discloses the system of claim 1, wherein the computing device is configured to redirect the plurality of events from the changelog to the third partition copy when the third partition copy is designated as the replica partition copy ([0031]-[0032], “there is typically also one or more replica/backup copy of each partition (stored on a different server) which is used for failover.”…” The cluster nodes then promote the backup partitions to primary partitions on whatever cluster node they are held (new backup partitions are then created)”). 



Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seovic and Shi in view of Arroyo et al. (US 9,715,469, referred herein after Arroyo). 


As per claim 3, 10, 17, Seovic discloses the system of claim 1, wherein the distributed database comprises a data pipeline configured to provide input data to the active partition copy, and wherein the computing device is configured to: 
redirect the data pipeline to the second partition copy when failure of the first partition copy is detected ([0024], wherein the relocating the data set from first container to second when there is failure in the server, “a decision may be made to move 114 the data sets 106 from the second container 106 to a relocated container 116 on a second server 102. The decision to move 114 the data sets 106 may be based, e.g., on a load-balancing choice (e.g., the first server 102 may be overloaded the second server 102 may have spare capacity in the form of free resources 112), and/or to provide resiliency (e.g., the second server 102 may be located in a different region, such that a failure of one server 102 may not necessarily affect the continued availability of the other server 102).”); 

Neitehr Seovic nor Shi specifically discloses pause processing of the data pipeline prior to copying the database of the second partition; and 
resume processing of the data pipeline after copying the database of the second partition copy;

However, Arroyo discloses pause processing of the data pipeline prior to copying the database of the second partition; and resume processing of the data pipeline after copying the database of the second partition copy (Fig. 4, step 408, Col. 7, lines 43-64, “when the logical partition is migrated, it is first paused on the source computing system, then unpaused or resumed on the destination computing system.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Arroyo’s method of interrupt migration from source computing system to destination computing system into Seovic’s method of partition failover with respective backup copy of the partition and Shi’s high-performance database replication method because one of the ordinary skill in the art would have been motivated to provide low latency, high availability, and support for various consistency levels.



Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seovic and Shi in view of Hrle et al. (US 2015/0278329, referred herein after Hrle). 

As per claim 5, 12, 19, Seovic discloses the system of claim 1, update the third partition copy based on a subset of the plurality of events in the changelog, wherein the subset of the plurality of events includes events generated after a time indicated by the checkpoint file copied from the second partition copy to the third partition copy ([0049]-[0050]);

neither Seovic nor Shi specifically discloses maintain a checkpoint file in each database of a partition configured to identify a time of a most-recent update to the database of the partition;

However, Hrle discloses maintain a checkpoint file in each database of a partition configured to identify a time of a most-recent update to the database of the partition ([0063], “A checkpoint is a point automatically and regularly specified and written into the transaction log (a log position, to the contrary, does not necessarily comprise a log entry). An SQL based database engine is able to use a checkpoint as a start for applying changes contained in the transaction log during recovery after an unexpected shutdown or crash. Determining the first start position comprises using the most recent checkpoint in said transaction log at the moment of starting creating the copy as the first starting position SP1.”); 
 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hrle’s replication method into Seovic’s and Shi’s method of partition failover with respective backup copy of the partition because one of the ordinary skill in the art would have been motivated to ensure that no data written to the source data during the copying process is lost and that the copy can be synchronized later.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seovic and Shi in view of Pinson (US 6,256,748). 


As per claim 7, 14, neither Seovic nor Shi specifically discloses the system of claim 1, wherein the computing device is configured to detect failure of the first partition by polling each of the first partition and the second partition at a predetermined polling rate;

However Pinson discloses to detect failure of the first partition by polling each of the first partition and the second partition at a predetermined polling rate (Col. 12, lines 52-62, “initial step is comprised of assigning a first partition (PD.sub.1 -PD.sub.3) of said data storage resources to a first data storage controller (SP-A) and a second partition (PD.sub.4 -PD.sub.6) to a second data storage controller (SP-B), and in the event that a failure state is detected during said continuously polling step”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Pinson’s polling method into Seovic’s method of partition failover with respective backup copy of the partition and Shi’s high-performance database replication method because one of the ordinary skill in the art would have been motivated to able to correct and recover from certain kinds of processor and platform errors without crashing.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Raman teaches a data service may be distributed over a set of servers in order to provide a database with properties such as low latency, high availability, and support for various consistency levels.

	Reference Arroyo teaches migrating interrupts from a source I/O adapter of a source computing system to a destination I/O adapter of a destination computing system, includes: collecting, by a source hypervisor of the source computing system, interrupt mapping information, were the source hypervisor supports operation of a logical partition executing on the source computing system and the logical partition is configured to receive interrupts from the source I/O adapter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114